DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009/109076 (Shen et al.) (references are made to the English translation).
		-	In reference to claim 1
Shen et al. teaches a method for wireless communications, comprising: 
identifying a first communication path (e.g. uplink path for uplink communication) with a user equipment and a second communication path (e.g. downlink path for downlink communications) with the UE, wherein the first communication path, the second communication path, or both comprises one or more repeaters (see Fig. 1-3; par. 0020-021, 0034-0037);
determining a first end-to-end quality for the first communication path and a second end-to-end quality for the second communication path, wherein the first end-to-end quality and the second end-to-end quality each comprise at least a first hop quality associated with a first hop of the first communication path and the second communication path (Fig. 1-3, par. 0020-0021, 0034-0037, 0052-0068, 0076-0109); 
selecting the first communication path for a first communication type for communications with the UE based at least in part on the first hop quality of the first end-to-end quality, (e.g. LFig. 1-3, par. 0020-0021, 0034-0037, 0052-0068, 0076-0109); a first ratio of the first hop quality for the first end-to-end quality and the first end-to-end quality, or a combination thereof 
selecting the second communication path for a second communication type for communications with the UE based at least in part on the first hop quality of the second end-to-end quality, (Fig. 1-3, par. 0020-0021, 0034-0037, 0052-0068, 0076-0109) a second ratio of the first hop quality for the second end-to-end quality and the second end-to-end quality, or a combination thereof and 
communicating with the UE, based at least in part on the selecting, via the first communication path, the second communication path, or both (Fig. 1-3, par. 0020-0021, 0034-0037, 0052-0068, 0076-0109).

-	In reference to claim 2
Shen et al. teaches selecting the first communication path for uplink communications, wherein the first communication type comprises uplink communications (e.g. uplink path for uplink communication; par. 0020-0021); and selecting the second communication path for downlink communications, wherein the second communication type comprises downlink communications (e.g. downlink path for downlink communications, par. 0020-0021).

-	In reference to claim 4, 6
Shen et al. teaches selecting the first communication path for a first type of downlink signal, wherein the first communication type comprises the first type of downlink signal (e.g. downlink path for downlink data signal; par. 0021); and selecting the second communication path for a second type of downlink signal, wherein the second communication type comprises the second type of downlink signal (e.g. downlink path for downlink control signal; par. 0021) and  transmitting, via the first communication path, the first type of downlink signal (e.g. downlink data signal transmitted over first downlink path; par. 0021); and transmitting, via the second communication path, the second type of downlink signal (e.g. downlink data signal transmitted over second downlink path; par. 0021).

-	In reference to claim 7
Shen et al. teaches the first type of downlink signal comprises data signaling (e.g. downlink path for downlink data signal; par. 0021).

-	In reference to claim 8
Shen et al. teaches the second type of downlink signal comprises broadcast signaling or control signaling (e.g. downlink path for downlink control signal; par. 0021).

-	In reference to claim 9
Shen et al. teaches the second communication path comprises the one or more repeaters, and wherein the first communication path comprises a direct link between the access network entity and the UE (see Fig. 1; par. 0020-0021).

-	In reference to claim 11
Shen et al. teaches selecting the first communication path for a first set of signals, wherein the first communication type comprises a first communication stream (e.g. uplink path for uplink communication stream; par. 0020-0021, 0059); and selecting the first communication path for a second set of signals that are different from the first set of signals, wherein the second communication type comprises a second communication stream (e.g. downlink path for downlink communication stream; par. 0020-0021, 0059).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/109076 (Shen et al.) (references are made to the English translation) in view of US 2018/0123683 (WAKABAYASHI et al.).
-	In reference to claim 3
Shen et al. teaches a system and method that covers substantially all limitations of the parent claim.
	Shen et al. does not teach wherein both the first communication path and the second communication path comprise the one or more repeaters, further comprising: configuring, based at least in part on selecting the first communication path for uplink communications, the one or more repeaters of the first communication path to receive one or more uplink signals from the UE and convey the one or more uplink signals to a access network entity; and configuring, based at least in part on selecting the second communication path for downlink communications, the one or more repeaters of the second communication path to receive one or more downlink signals from the access network entity and convey the one or more downlink signals to the UE.
	WAKABAYASHI et al. teaches wherein both a first communication path and a second communication path comprise one or more repeaters, further comprising: configuring, based at least in part on selecting the first communication path for communications, the one or more repeaters of the first communication path to receive one or more signals from a UE and convey the one or more signals to a access network entity; and configuring, based at least in part on selecting a second communication path for communications, the one or more repeaters of the second communication path to receive one or more signals from the access network entity and convey the one or more signals to the UE. (Fig. 8, par. 0049-0050) 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shen et al. to include both the first communication path and the second communication path comprise the one or more repeaters, further comprising: configuring, based at least in part on selecting the first communication path for uplink communications, the one or more repeaters of the first communication path to receive one or more uplink signals from the UE and convey the one or more uplink signals to a access network entity; and configuring, based at least in part on selecting the second communication path for downlink communications, the one or more repeaters of the second communication path to receive one or more downlink signals from the access network entity and convey the one or more downlink signals to the UE as suggested by WAKABAYASHI et al. because it allows the one or more repeaters in the first and second communication paths to be configured so that uplink and downlink signals may be sent between the UE and access network entity via the one or more repeaters.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/109076 (Shen et al.) (references are made to the English translation) in view of US 2009/0257386 (Achir et al.).
-	In reference to claim 10
Shen et al. teaches a system and method that covers substantially all limitations of the parent claim.
Shen et al. does not teach selecting the first communication path for a first signal, wherein the first communication type comprises a first copy of the first signal; and selecting the second communication path for the first signal, wherein the second communication type comprises a second copy of the first signal.
Archir et al. teaches selecting a first communication path for a first signal, wherein the first communication type comprises a first copy of the first signal; and selecting a second communication path for the first signal, wherein the second communication type comprises a second copy of the first signal (par. 0086-0095).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shen et al. to include selecting the first communication path for a first signal, wherein the first communication type comprises a first copy of the first signal; and selecting the second communication path for the first signal, wherein the second communication type comprises a second copy of the first signal as suggested by Archir et al. because it would aid in error correction by receiving multiple copies of data that can be used at the destination.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/109076 (Shen et al.) (references are made to the English translation) in view of US 2013/0163412 (Hughes et al.).
-	In reference to claim 12
Shen et al. teaches a system and method that covers substantially all limitations of the parent claim.
Shen et al. does not teach selecting the first communication path for communicating with the UE, wherein the first communication type comprises an active communication mode; and selecting the second communication path for backup communications when communications via the first communication path fail, wherein the second communication type comprises a backup communication mode.
Hughes et al. teaches selecting the first communication path for communicating with the UE, wherein the first communication type comprises an active communication mode; and selecting the second communication path for backup communications when communications via the first communication path fail, wherein the second communication type comprises a backup communication mode. (par. 0043-0048)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shen et al. to include selecting the first communication path for communicating with the UE, wherein the first communication type comprises an active communication mode; and selecting the second communication path for backup communications when communications via the first communication path fail, wherein the second communication type comprises a backup communication mode as suggested by Hughes et al. because it increases network reliability in the event of a failure by providing a backup communication path between the UE and access network entity.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/109076 (Shen et al.) (references are made to the English translation) in view of US 2008/0108369 (Visotsky et al.).
-	In reference to claim 13
Shen et al. teaches a system and method that covers substantially all limitations of the parent claim.
Shen et al. does not teach determining the first end-to-end quality for the first communication path comprises determining a first signal-to-noise ratio (SNR) for the first communication path, wherein determining the second end-to-end quality for the second communication path comprises determining a second SNR for the second communication path, and wherein the first hop quality comprises a first hop SNR.
Visotsky et al. teaches determining the first end-to-end quality for the first communication path comprises determining a first signal-to-noise ratio (SNR) for a first communication path, wherein determining the second end-to-end quality for a second communication path comprises determining a second SNR for the second communication path, and wherein the first hop quality comprises a first hop SNR. (Fig. 5-6 par. 0030-0031, 0037, 0121-0127)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shen et al. to include determining the first end-to-end quality for the first communication path comprises determining a first signal-to-noise ratio (SNR) for the first communication path, wherein determining the second end-to-end quality for the second communication path comprises determining a second SNR for the second communication path, and wherein the first hop quality comprises a first hop SNR as suggested by Visotsky et al. because it would allow the use of the known metric SNR to determine the quality of end- to- end links and hops.

Claim 23-25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/109076 (Shen et al.) (references are made to the English translation) in view of US 2009/0185492 (Sendarath et al.).
-	In reference to claim 23
Shen et al. teaches a method for wireless communications, comprising: 
identifying a first communication path (e.g. uplink path for uplink communication) with a user equipment and a second communication path (e.g. downlink path for downlink communications) with the UE, wherein the first communication path, the second communication path, or both comprises one or more repeaters (see Fig. 1-3; par. 0020-021, 0034-0037);
determining a first end-to-end quality for the first communication path and a second end-to-end quality for the second communication path, wherein the first end-to-end quality and the second end-to-end quality each comprise at least a first hop quality associated with a first hop of the first communication path and the second communication path (Fig. 1-3, par. 0020-0021, 0034-0037, 0052-0068, 0076-0109); 
selecting the first communication path for a first communication type for communications with the UE based at least in part on the first hop quality of the first end-to-end quality (Fig. 1-3, par. 0020-0021, 0034-0037, 0052-0068, 0076-0109), a first ratio of the first hop quality for the first end-to-end quality and the first end-to-end quality, or a combination thereof;
selecting the second communication path for a second communication type for communications with the UE based at least in part on the first hop quality of the second end-to-end quality (Fig. 1-3, par. 0020-0021, 0034-0037, 0052-0068, 0076-0109), a second ratio of the first hop quality for the second end-to-end quality and the second end-to-end quality, or a combination thereof; and 
communicating with the UE, based at least in part on the selecting, via the first communication path, the second communication path, or both (Fig. 1-3, par. 0020-0021, 0034-0037, 0052-0068, 0076-0109).
Shen et al. does not explicitly teach an apparatus for wireless communications, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform the method.
Sendarath et al. teaches an apparatus (e.g. base station 14; Fig. 5, par. 0039-0043) for wireless communications, comprising: a processor (e.g. processor 52, Fig. 5 par. 0041), memory (e.g. memory 54, Fig. 5 par. 0041) coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform the method. (Fig. 5 par.0039-0043)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shen et al. to include an apparatus for wireless communications, comprising a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform the method as suggested by Sendarath et al. because it allows for a programmable apparatus to store instructions in memory for the method and implement the method by a processor. 

-	In reference to claim 24
The combination of Shen et al. and Sendarath et al. teaches a system and method that covers substantially all limitations of the parent claim. Shen et al. teaches selecting the first communication path for uplink communications, wherein the first communication type comprises uplink communications (e.g. uplink path for uplink communication; par. 0020-0021); and selecting the second communication path for downlink communications, wherein the second communication type comprises downlink communications (e.g. downlink path for downlink communications, par. 0020-0021).

-	In reference to claim 25
The combination of Shen et al. and Sendarath et al. teaches a system and method that covers substantially all limitations of the parent claim. Shen et al. teaches selecting the first communication path for a first type of downlink signal, wherein the first communication type comprises the first type of downlink signal (e.g. downlink path for downlink data signal; par. 0021); and selecting the second communication path for a second type of downlink signal, wherein the second communication type comprises the second type of downlink signal (e.g. downlink path for downlink control signal; par. 0021).

-	In reference to claim 27
The combination of Shen et al. and Sendarath et al. teaches a system and method that covers substantially all limitations of the parent claim. Shen et al. teaches selecting the first communication path for a first set of signals, wherein the first communication type comprises a first communication stream (e.g. uplink path for uplink communication stream; par. 0020-0021, 0059); and selecting the first communication path for a second set of signals that are different from the first set of signals, wherein the second communication type comprises a second communication stream (e.g. downlink path for downlink communication stream; par. 0020-0021, 0059).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/109076 (Shen et al.) (references are made to the English translation) in view of US 2009/0185492 (Sendarath et al.), as applied to the parent claim, and futher in view of US 2009/0257386 (Achir et al.).
-	In reference to claim 26
The combination of Shen et al. and Sendarath et al. teaches a system and method that covers substantially all limitations of the parent claim.
The combination of Shen et al. and Sendarath et al. does not teach selecting the first communication path for a first signal, wherein the first communication type comprises a first copy of the first signal; and selecting the second communication path for the first signal, wherein the second communication type comprises a second copy of the first signal.
Archir et al. teaches selecting a first communication path for a first signal, wherein the first communication type comprises a first copy of the first signal; and selecting a second communication path for the first signal, wherein the second communication type comprises a second copy of the first signal (par. 0086-0095).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Shen et al. and Sendarath et al. to include selecting the first communication path for a first signal, wherein the first communication type comprises a first copy of the first signal; and selecting the second communication path for the first signal, wherein the second communication type comprises a second copy of the first signal as suggested by Archir et al. because it would aid in error correction by receiving multiple copies of data that can be used at the destination.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/109076 (Shen et al.) (references are made to the English translation) in view of US 2009/0185492 (Sendarath et al.), as applied to the parent claim, and further in view of US 2013/0163412 (Hughes et al.).
-	In reference to claim 28
The combination of Shen et al. and Sendarath et al. teaches a system and method that covers substantially all limitations of the parent claim.
The combination of Shen et al. and Sendarath et al. does not teach selecting the first communication path for communicating with the UE, wherein the first communication type comprises an active communication mode; and selecting the second communication path for backup communications when communications via the first communication path fail, wherein the second communication type comprises a backup communication mode.
Hughes et al. teaches selecting the first communication path for communicating with the UE, wherein the first communication type comprises an active communication mode; and selecting the second communication path for backup communications when communications via the first communication path fail, wherein the second communication type comprises a backup communication mode. (par. 0043-0048)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Shen et al. and Sendarath et al. to include selecting the first communication path for communicating with the UE, wherein the first communication type comprises an active communication mode; and selecting the second communication path for backup communications when communications via the first communication path fail, wherein the second communication type comprises a backup communication mode as suggested by Hughes et al. because it increases network reliability in the event of a failure by providing a backup communication path between the UE and access network entity.

Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive.
On pg. 12 of the Remarks, the applicant contends “the base station receives a summarization of the link quality for a one or more communication paths and selects an uplink communication path. However, selecting a communication path based on a summarization of the link qualities, as discussed in Shen, does not disclose “selecting the first communication path . . . based at least in part on the first hop quality of the first end-to-end quality, a first ratio of the first hop quality for the first end-to-end quality and the first end-to-end quality, or a combination thereof.” For example, there is no indication in Shen of the base station selecting a communication path based on “the first hop quality of the first end-to-end quality, a first ratio of the first hop quality . . . and the first end-to-end quality, or a combination thereof.” Instead, Shen merely combines links to generate complete communication paths, and compares the complete communication paths to determine a preferred complete communication path.”
The Examiner respectfully disagrees that Shen fails to teach “selecting the first communication path . . . based at least in part on the first hop quality of the first end-to-end quality, a first ratio of the first hop quality for the first end-to-end quality and the first end-to-end quality, or a combination thereof.” The Examiner notes that the claim language reads “based at least in part on the first hop quality of the first end-to-end quality”. Since the first hop quality is a part of the calculation used to calculate the complete quality of a path (e.g. combined links), the selecting the first communication path is based at least in part on the first hop quality of the first end-to-end quality.

On pg. 13 of the Remarks, the applicant states “Shen describes the base station determining a preferred downlink communication path based on a comparison of a link quality of the combined downlink communication path with the L1 data path. However, combining a set of links, and comparing the combined downlink communication path with other downlink communication paths does not teach or suggest considerations of specifics links within the combined downlink communication path. It therefore follows that the base station described in Shen does not select a communication path based on a quality of any individual links within the combined downlink communication path, let a lone a specific first hop of a communication path, or a ratio of a specific link quality to an end-to-end quality. Therefore, selecting a communication link based on the combined links described with reference to Shen is different from selecting a communication path based at least in part on “the first hop quality of the first end-to-end quality, a first ratio of the first hop quality for the first end-to-end quality and the first end-to-end quality, or a combination thereof,” and therefore cannot be used to disclose the features of amended independent claim 1. Thus, Shen does not teach or suggest the features of amended independent claim 1.”
The Examiner respectfully disagrees. The Examiner notes that the claim language reads “based at least in part on the first hop quality of the first end-to-end quality”. While Shen does not teach using only the first hop quality of the first end-to-end quality, the claim does not require that. The claim requires that the selection is “based at least in part on the first hop quality of the first end-to-end quality”. Since the first hop quality is a part of the calculation used to calculate the complete quality of a path (e.g. combined links), the selecting the first communication path is based at least in part on the first hop quality of the first end-to-end quality.
The same reasoning applies to the “selecting the second communication path... based at least in part on the first hop quality of the second end-to-end quality” limitation.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-22, 29-30 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466